         Case 4:20-cv-00131-BSM Document 15 Filed 10/30/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CHARLOTTE A. GREEN                                                                      PLAINTIFF

v.                                     4:20-cv-00131-BSM-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                       DEFENDANT

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

                                         INSTRUCTIONS

       This recommended disposition has been submitted to United States District Judge Brian S.

Miller. The parties may file specific objections to these findings and recommendations and must

provide the factual or legal basis for each objection. The objections must be filed with the Clerk

no later than fourteen (14) days from the date of the findings and recommendations. A copy must

be served on the opposing party. The district judge, even in the absence of objections, may reject

these proposed findings and recommendations in whole or in part.

                               RECOMMENDED DISPOSITION

       This matter was referred back to me for reconsideration in light of the information provided

in Plaintiff’s Objections to Proposed Findings and Recommended Disposition.” (Doc. No. 13-

14.) After reconsidering Plaintiff’s Objections, I make the following recommendation.

       Plaintiff was awarded supplemental security benefits as of January 10, 2019. However,

she believes she was wrongly denied benefits beginning on her alleged onset date of September

1, 2013. The date of disability is critical in this case because Plaintiff’s disability insured status

expired on December 31, 2017. So, the issue in this case is, whether or not Plaintiff should be
         Case 4:20-cv-00131-BSM Document 15 Filed 10/30/20 Page 2 of 7




considered disabled prior to January 10, 2019. Both parties have submitted briefs and the case is

ready for a decision.

       A court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and free of legal error. Slusser v.

Astrue, 557 F.3d 923, 925 (8th Cir. 2009); Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997); see

also 42 U.S.C. §§ 405(g), 1383(c)(3).     Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v. Perales, 402

U.S. 389, 401 (1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir. 1996).

       In assessing the substantiality of the evidence, courts must consider evidence that detracts

from the Commissioner’s decision as well as evidence that supports it; a court may not, however,

reverse the Commissioner’s decision merely because substantial evidence would have supported

an opposite decision. Sultan v. Barnhart, 368 F.3d 857, 863 (8th Cir. 2004); Woolf v. Shalala,

3 F.3d 1210, 1213 (8th Cir. 1993). After careful review of the pleadings and evidence in this case

– including her Objections - I find the Commissioner’s decision is supported by substantial

evidence and recommend the Petition be DISMISSED.

       Plaintiff is fifty-one years old. (Tr. 41.) She has bachelor’s degree (Tr. 42) and past

relevant work in accounting. (Tr. 27.)

       The ALJ1 found Ms. Green had not engaged in substantial gainful activity since September



1
 The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment; and (4) if not, whether the impairment (or combination of impairments) prevented the
claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).

                                                2
            Case 4:20-cv-00131-BSM Document 15 Filed 10/30/20 Page 3 of 7




1, 2013 - the alleged onset date. (Tr. 18.) She has a number of “severe” impairments, (id.), but

the ALJ found Ms. Green did not have an impairment or combination of impairments meeting or

equaling an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.2 (Tr. 18-19.)

          The ALJ determined Ms. Green had the residual functional capacity (RFC) to perform a

reduced range of sedentary work given her physical and mental impairments. (Tr. 20.) Given

her RFC, the ALJ determined Ms. Green could no longer perform her past relevant work. (Tr.

26-27.) Since Ms. Green is unable to perform her past relevant work, the ALJ called upon a

vocational expert to help determine if Ms. Green could perform substantial gainful activity given

her RFC. (Tr. 55-58.) Based in part on the vocational expert’s testimony, the ALJ concluded

Plaintiff could perform the jobs of order clerk, information clerk and charge account clerk. (Tr.

28.)      Accordingly, the ALJ determined Ms. Green was not disabled as of January 10, 2019.

(Id.) However, the ALJ stated, “Beginning on the date the claimant’s age category changed,

considering the claimant’s age, education, and work experience, a finding of ‘disabled’ is reached

by direct application of the Medical-Vocational Rule 201.14.” (Id.) Because Plaintiff’s date of

last insured for disability insurance benefits was December 31, 2017, Plaintiff was awarded only

supplemental security income benefits beginning January 10, 2019. (Id.)

          The Appeals Council considered additional evidence but denied Plaintiff’s request for a

review of the ALJ’s decision, making his decision the final decision of the Commissioner. (Tr.

1-6.) Plaintiff filed the instant Petition initiating this appeal. (Doc. No. 2.)

          Plaintiff began receiving disability benefits as of January 10, 2019. But in support of her

Complaint, Plaintiff says the ALJ incorrectly determined she was not disabled prior to the



2
    420 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926.

                                                   3
         Case 4:20-cv-00131-BSM Document 15 Filed 10/30/20 Page 4 of 7




expiration of her disability insurance benefits. (Doc. No. 9.) Among other things, she believes

the ALJ’s RFC assessment and his evaluation of her subjective symptoms were flawed. After

careful review, for the following reasons, I find Plaintiff’s arguments are without merit.

       With regard to Ms. Green’s RFC, the ALJ gave great weight to the assessment of Plaintiff’s

treating physician, Columbus Brown, IV, M.D. (Tr. ) The ALJ stated, “In May 2018, Dr. Brown

issued a second opinion stating that the claimant was limited to lifting and carrying 10 pounds, no

limitations in sitting, but standing/walking limited to two hours in an eight-hour day.” (Tr. 25.)

Dr. Brown’s assessments are fairly consistent with the ALJ’s determination that Plaintiff could

perform a reduced range of sedentary work. (Tr. 1250, 1263, 1332-33.) Additionally, as the

Commissioner points out, it is significant that Plaintiff’s condition with conservative treatment,

namely ibuprofen. (Tr. 1351, 1363-65, 1369-71.) After close review of the ALJ’s decision and

the medical evidence, I find no reversible error with the ALJ’s RFC assessment.

       Plaintiff also argues that the ALJ incorrectly assessed her subjective symptoms. The ALJ

analyzed Ms. Green’s symptoms in light of Social Security Ruling 16-3p. (Tr. 20-26.) That

ruling fairly tracks Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984), which states:

       The absence of an objective medical basis which supports the degree of severity of
       subjective complaints alleged is just one factor to be considered in evaluating the
       credibility of the testimony and complaints. The adjudicator must give full
       consideration to all of the evidence presented relating to subjective complaints,
       including the claimant’s prior work record, and observations by third parties and
       treating and examining physicians relating to such matters as:

       1. the claimant’s daily activities;

       2. the duration, frequency and intensity of the pain;

       3. precipitating and aggravating factors;

       4. dosage, effectiveness and side effects of medication;


                                                 4
         Case 4:20-cv-00131-BSM Document 15 Filed 10/30/20 Page 5 of 7




       5. functional restrictions.

       The adjudicator is not free to accept or reject the claimant’s subjective complaints
       solely on the basis of personal observations. Subjective complaints may be
       discounted if there are inconsistencies in the evidence as a whole.

Polaski v. Heckler, 739 F.2d at 1322 (emphasis in original).

       I find the ALJ thoroughly evaluated her subjective complaints.      The record reveals that

the degree of Plaintiff’s subjective complaints of pain and limitation were not consistent with her

doctor’s objective findings on examination. (Docs. No. 1075, 1091, 1149, 1184, 1191, 1196,

1198, 1252, 1255, 1352-1353.) Plaintiff’s doctors also largely only prescribed conservative

treatment.

       As the ALJ concluded, “. . . the overall nature and severity of the claimant’s diagnosed

conditions and associated impairments have not been as severe, debilitating and/or resistant to

improvement with medical treatment intervention as alleged by the claimant.” (Tr. 26.) The

ALJ’s conclusion is supported by the objective medical evidence. Plaintiff had the burden of

proving her disability. E.g., Sykes v. Bowen, 854 F.2d 284, 285 (8th Cir. 1988). Thus, she bore

the responsibility of presenting the strongest case possible. Thomas v. Sullivan, 928 F.2d 255,

260 (8th Cir. 1991). Plaintiff has not met that burden. The degree of Ms. Green’s alleged

limitation is simply not supported by the overall record. The ALJ accurately accounted for the

limitations supported by the record and correctly concluded Plaintiff could perform a reduced

range of sedentary work activities. Accordingly, I find no basis to overturn the ALJ’s subjective

symptom evaluation or RFC.

       Given this limited review, second-guessing an ALJ’s assessment of subjective symptoms

is an agonizing task. Ms. Green clearly has limitations and some serious health issues. However,

being mindful of the “substantial evidence” test in these cases, the record contains adequate

                                                5
         Case 4:20-cv-00131-BSM Document 15 Filed 10/30/20 Page 6 of 7




objective medical evidence to support the ALJ’s determination here.

       Plaintiff also says, “During the period prior to Plaintiff’s last date insured she was

diagnosed with Stage 1 bladder cancer, Stage 1 cervical cancer and thyroid cancer.” (Doc. No. 9

at 4.) She believes the ALJ incorrectly determined these impairments were not “severe.” (Id.)

The ALJ concluded, “The record does not reveal a history of regular, consistent, and ongoing

medical treatment or evidence of any limitation caused by these impairments. No physician of

record has determined that any of [these] impairments in any way prevented the claimant from

performing work activities or that the claimant has any exertional or functional

limitations/restrictions as a result of these conditions.” (Tr. 18.) While these impairments are

serious, the ALJ’s determination is supported by the objective medical evidence. (594-607, 610-

613, 625-628, 656-58, 672-74, 893.)

       I have also carefully reviewed Plaintiff’s Objections and find they are mainly based on

Plaintiff’s subjective allegations and fail to merit an opposite decision. Plaintiff’s Objections

provide no new information. And it is critically important that - given the Court’s review for

substantial evidence - the ALJ’s decision was largely based on the assessment of Plaintiff’s treating

physician, Columbus Brown, IV, M.D.          As treating physician, Dr. Brown was in the best

position to provide an accurate assessment of Plaintiff’s overall medical condition. As previously

recounted, supra, Dr. Brown clearly did not believe Ms. Green was disabled as of December 21,

2017. (1332-33.)

       Again, Plaintiff unquestionably suffers from some degree of pain and limitation given the

combination of her impairments. And her counsel continues to admirably advocate for her rights

in this case. However, the objective medical records simply fail to support a claim of complete

disability prior to January 10, 2019.

                                                 6
          Case 4:20-cv-00131-BSM Document 15 Filed 10/30/20 Page 7 of 7




        Plaintiff originally advanced other arguments which I considered and still find to be

without merit. It is not the task of a court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in the record

which contradicts his findings. The test is whether there is substantial evidence on the record as

a whole which supports the decision of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th

Cir. 1996); Pratt v. Sullivan, 956 F.2d 830, 833 (8th Cir. 1992).

        I have reviewed the entire record, including the briefs, the ALJ’s decision, the transcript of

the hearing, the medical and other evidence, and the objections. There is ample evidence on the

record as a whole that “a reasonable mind might accept as adequate to support [the] conclusion”

of the ALJ in this case. Richardson v. Perales, 402 U.S. at 401; see also Reutter ex rel. Reutter

v. Barnhart, 372 F.3d 946, 950 (8th Cir. 2004). The Commissioner’s decision is not based on

legal error.

        IT IS, THEREFORE, RECOMMENDED that the final decision of the Commissioner be

affirmed, and that Plaintiff’s Complaint be dismissed with prejudice.

        DATED this 30th day of October 2020.


                                               ____________________________________
                                               JOE J. VOLPE
                                               UNITED STATES MAGISTRATE JUDGE




                                                  7
